
	
		I
		111th CONGRESS
		2d Session
		H. R. 4477
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Bishop of New
			 York (for himself and Ms.
			 Shea-Porter) introduced the following bill; which was referred to
			 the Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to establish a
		  medical surveillance system to identify members of the Armed Forces exposed to
		  chemical hazards resulting from the disposal of waste in Iraq and Afghanistan,
		  to prohibit the disposal of waste by the Armed Forces in a manner that would
		  produce dangerous levels of toxins, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Military
			 Personnel Toxic Exposure Registry Act.
		2.Identification of
			 health effects related to hazardous disposal site
			(a)EstablishmentThe Secretary of Defense shall establish
			 and administer a system to identify members of the Armed Forces who were
			 potentially exposed to a hazardous disposal site and any negative health
			 effects that may be related to such exposure. The Secretary shall administer
			 such system using existing medical surveillance systems.
			(b)NotificationIf the Secretary learns that a member of
			 the Armed Forces was potentially exposed to a hazardous disposal site, the
			 Secretary shall—
				(1)give notice of the
			 potential exposure to—
					(A)the member;
					(B)the commanding
			 officer of the unit to which the member belonged at the time of potential
			 exposure; and
					(C)in the case of a
			 member of the National Guard, the Adjutant General of the State concerned;
			 and
					(2)inform the member
			 that the member may be included in the system required by subsection
			 (a).
				(c)RegistrationFor each member of the Armed Forces
			 notified of a potential exposure under subsection (b), the Secretary shall
			 collect information for purposes of the system required by subsection (a). Such
			 information shall include—
				(1)the locations
			 where the member was deployed, including the dates of such deployment;
				(2)the approximate distance of the living and
			 working quarters of the member from a hazardous disposal site;
				(3)the types of
			 materials disposed of at the site;
				(4)the length of time
			 the member was exposed to such site;
				(5)any symptoms
			 experienced by the member while deployed;
				(6)any symptoms the
			 member experiences at the time of submitting such information to the Secretary;
			 and
				(7)other information the Secretary considers
			 appropriate.
				(d)ExaminationNot later than 30 days after the date on
			 which the Secretary learns that a member of the Armed Forces was potentially
			 exposed to a hazardous disposal site, and annually thereafter, the Secretary
			 shall—
				(1)provide such
			 member—
					(A)a complete
			 physical examination; and
					(B)consultation and
			 counseling with respect to the results of such physical examination; and
					(2)ensure that
			 documentation of the potential exposure is placed in the medical record of the
			 member maintained by the Department of Defense.
				(e)Annual
			 ReportNot later than one
			 year after the date of the enactment of this Act, the Secretary shall submit to
			 the Committees on Armed Services of the Senate and House of Representatives a
			 report describing—
				(1)the status of
			 implementing the system required by subsection (a); and
				(2)the incidences of illnesses among members
			 of the Armed Forces notified under subsection (b) and whether such illnesses
			 may have been caused by exposure to a hazardous disposal site.
				(f)DefinitionsIn
			 this section:
				(1)The term
			 existing medical surveillance systems means medical surveillance
			 systems and other data in the possession of the Secretary as of the date of the
			 enactment of this Act.
				(2)The term
			 exposure to a hazardous disposal site includes the
			 following:
					(A)Exposure to the
			 fumes emanating from a hazardous disposal site for—
						(i)more than six months, in the case of a
			 member of the Armed Forces who was deployed to a military installation that
			 made use of open pits to burn waste; or
						(ii)any
			 period of time when exposure to such fumes was intensive.
						(B)A situation where a member of the Armed
			 Forces with service-related health problems demonstrates significant exposure
			 to fumes emanating from a hazardous disposal site.
					(3)The term hazardous disposal
			 site means a location where hazardous methods of disposing of mass
			 amounts of waste were used during Operation Enduring Freedom or Operations
			 Iraqi Freedom, including the use of open pits to burn waste.
				(4)The term
			 member of the Armed Forces includes former members of the Armed
			 Forces.
				3.Prohibition on
			 disposal of covered waste in open air burn pits
			(a)Inclusion of
			 solid waste containing plastics in definition of covered
			 wasteSubsection (c)(2) of section 317 of the National Defense
			 Authorization Act for Fiscal Year 2010 is amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
				(2)by inserting after
			 subparagraph (A) the following new subparagraph (B):
					
						(B)solid waste containing
				plastics;
						.
				(b)Inclusion of
			 information on past use of open air burn pits in report to
			 CongressSubsection (b) of such section is amended—
				(1)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following new paragraph (2):
					
						(2)an explanation of the situations and
				circumstances under which open-air burn pits were used to dispose of waste
				during military exercises and operations worldwide during the period beginning
				on September 11, 2001, and ending on the date of the enactment of this
				Act;
						.
				
